Citation Nr: 0711435	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  05-00 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for left eye injury.

2.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of right knee strain.

3.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of left knee strain.


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from July 1986 to July 1990 and 
from June 1994 to October 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  There is no clinical evidence or opinion of record 
indicating the veteran currently has a left eye disability 
that is due to his service in the military.  

2.  The veteran's service-connected disability, described for 
rating purposes as residuals, right knee strain, is 
productive of limitation of flexion to 120 degrees and 
limitation of extension to 5 degrees with no evidence of 
recurrent instability, recurrent subluxation or arthritis.

3.  The veteran's service-connected disability, described for 
rating purposes as residuals, left knee strain, is productive 
of limitation of flexion to 125 degrees and no limitation of 
extension with no evidence of recurrent instability, 
recurrent subluxation or arthritis.


CONCLUSIONS OF LAW

1.  A left eye disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 4.9 (2006).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals, right knee strain, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5024, 5257, 
5260, 5261 (2006); VAOPGCPREC 9-2004, VAOPGCPREC 9-98.

3.  The criteria for an evaluation in excess of 10 percent 
for residuals, left knee strain, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5024, 5257, 
5260, 5261 (2006); VAOPGCPREC 9-2004, VAOPGCPREC 9-98.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2006) redefined VA's 
duties to notify and assist the veteran in the development of 
a claim.  VA regulations implementing the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  The notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, VA may proceed with 
adjudication of a claim if errors in the timing or content of 
the VCAA notice are not prejudicial to the claimant.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dunlap v. 
Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 2007); see 
also Pelegrini, 18 Vet. App. at 121.

In this case, in September 2002, November 2002, and March 
2007 letters, the RO provided notice to the veteran regarding 
what information and evidence is needed to substantiate 
service connection and increased ratings claims, as well as 
specifying what information and evidence must be submitted by 
him, what information and evidence will be obtained by VA, 
and the need for him to advise VA of or submit any further 
evidence that pertains to his claims.  The Board notes that 
the March 2007 letter from the RO also advised the veteran of 
the information and evidence necessary to establish effective 
dates as to the claims on appeal.  The Board acknowledges 
that the information regarding substantiating increased 
rating and earlier effective date claims was not provided 
until after the rating decision on appeal was issued.  As 
such, this notice was deficient as to timing.  The question 
that must be addressed is whether the veteran was prejudiced 
as a result of the untimely notice as it pertains to the type 
of evidence necessary to assign a disability rating.  After 
the initial decision the veteran was provided proper notice 
as to the evidence necessary to establish a rating and an 
effective date.  He was given an opportunity to respond to 
such notice.  As a result, the Board finds that the veteran 
has not been prejudiced by the untimely notice pertaining to 
the type of evidence necessary to establish an effective 
date.  Moreover, it is pertinent to note that the evidence 
does not show, nor does the veteran or his representative 
contend, that any notification deficiencies, either with 
respect to timing or content, have resulted in prejudice.  
See Mayfield, supra (due process concerns with respect to 
VCAA notice must be pled with specificity).

Additionally, the RO has taken appropriate action to comply 
with the duty to assist the veteran with the development of 
his claims.  The record includes service records and VA 
treatment records.  The Board notes that the veteran has been 
afforded several VA examinations in relation to his claims.  
As such, the Board finds that the record as it stands 
includes sufficient competent evidence to decide these 
claims.  See 38 C.F.R. § 3.159(c)(4).  Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with the claims.

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claims.

Analysis

Service Connection Claim

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

As a preliminary matter, the Board notes that service 
connection cannot be established without a current 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The Board notes that the veteran states that he 
injured his left eye during active duty service.  However, 
there is no objective medical evidence showing a current left 
eye disability.  The May 2002 VA fee-basis examination report 
shows that the veteran currently has no disability of the 
left eye.  The examination report shows 20/20 vision in the 
left eye.  Visual fields were normal in the left eye.  There 
was no measurable ocular deviation and the veteran had full 
range of extraocular movements.  Pupils were normal and 
corneas were clear.  The examiner summarized by stating that 
the veteran had no ocular pathology and required only routine 
eye care.  

The Board acknowledges that the examiner stated that the 
veteran has early presbyopia and would benefit from a mild 
reading prescription; however, for purposes of entitlement to 
benefits, the law provides that refractive errors of the eyes 
are developmental defects and not disease or injury within 
the meaning of applicable legislation.  38 C.F.R. §§ 
3.303(c), 4.9.  In the absence of superimposed disease or 
injury, service connection may not be allowed for refractive 
error of the eyes, including myopia, presbyopia and 
astigmatism, even if visual acuity decreased in service, as 
this is not a disease or injury within the meaning of 
applicable legislation relating to service connection.  38 
C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, Part VI, Subchapter 
II, para. 11.07.  

Under the circumstances in the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim; the benefit-of-the doubt doctrine is inapplicable and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


Increased Ratings Claims

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  When a veteran is 
appealing the original assignment of a disability rating 
following an award of service connection, the severity of his 
service-connected disability is to be considered during the 
entire period from the initial assignment of the rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The relevant medical evidence of record for this disability 
includes a May 2002 VA fee-basis examination report which 
shows that the veteran complained of pain, swelling and 
locking in both knees which inhibited his walking, running 
and climbing but did not prevent him from performing all 
normal activities, including working as a police officer.  On 
physical examination, the veteran did not require any 
assistive device for ambulation, had normal posture and gait, 
and did not have any limited function of standing or walking.  
The appearance of both knees was normal.  There was no heat, 
redness, swelling, effusion, drainage, abnormal movement, 
instability or weakness.  The range of motion of both knees 
was within normal limits.  Flexion was to 140 degrees and 
extension was 0 degrees  The Drawer and McMurray's tests were 
normal.  The range of motion of both knees was not 
additionally affected by pain, fatigue, weakness, lack of 
endurance or incoordination.  The examiner summarized by 
stating that in spite of the veteran's subjective complaints, 
the physical examination of the veteran's knees was 
essentially negative.  X-ray images of the veteran's knees 
showed minimal medial compartment narrowing.

A March 2005 VA fee-basis examination report shows that the 
veteran complained of stiffness, pain, popping, creaking and 
locking in both knees.  He alleged that he was unable to run 
or bend his knees during exercise.  He denied any period of 
incapacitation or lost time from work due to his injury.  On 
physical examination, the veteran did not use any device for 
ambulation.  The appearance of the knees was normal 
bilaterally.  Drawer test was normal bilaterally and 
McMurray's test was moderately abnormal on the right and 
normal on the left.  The examiner noted that the McMurray's 
test results corroborated the veteran's complaints of locking 
and pain.  There was crepitus bilaterally.  There was no 
fixed ankylosis.  Range of motion was to 120 degrees of 
flexion on the right and to 125 degrees of flexion on the 
left.  Extension was to 5 degrees on the right and to 0 
degrees on the left.  There was no additional limitation from 
pain, fatigue, weakness, lack of endurance or incoordination.  
X-rays revealed a minimal varus deformity of both knees.  The 
examiner noted that there was no instability of the knees and 
no evidence of arthritis.  The examiner also noted that 
although the veteran had limitations to his ability to 
exercise due to his bilateral knee condition, he was not 
inhibited in his ability to perform his duties as a police 
officer.

The veteran's bilateral knee disability is currently rated 
under Diagnostic Code 5024 which states that tenosynovitis is 
to be rated on limitation of motion of the affected parts, as 
arthritis, degenerative.  38 C.F.R. § 4.71(a), Diagnostic 
Code 5024.

Diagnostic Code 5003 states that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, x-ray evidence of 
involvement of 2 or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups warrants a 10 percent evaluation.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5003.

For the knees, limitation of motion is rated under Diagnostic 
Codes 5260 for flexion and 5261 for extension.  Under 
Diagnostic Code 5260, flexion that is limited to 45 degrees 
warrants a 10 percent rating and flexion that is limited to 
30 degrees warrants a 20 percent rating.  Under Code 5261, 
extension that is limited to 10 degrees warrants a 10 percent 
rating and extension limited to 15 degrees warrants a 20 
percent rating.  38 C.F.R. § 4.71(a), Diagnostic Codes 5260, 
5261.  The Board notes that standard motion of a knee is from 
0 degrees extension to 140 degrees flexion.  38 C.F.R. 
§ 4.71, Plate II.  The Board also notes that a General 
Counsel Opinion, VAOPGCOREC 9-2004, states that separate 
ratings under Diagnostic Code 5260 and Diagnostic Code 5261 
may be assigned for disability of the same joint.  

Diagnostic Code 5257 dictates that a 10 percent rating is 
warranted where there is slight recurrent subluxation or 
lateral instability of the knee and a 20 percent rating is 
warranted where the recurrent subluxation or lateral 
instability of the knee is moderate.  See 38 C.F.R. 
§ 4.71(a), Diagnostic Code 5257.  Finally, the Board notes 
that separate ratings may be assigned for knee disability 
under Diagnostic Codes 5257 and 5003 where there is X-ray 
evidence of arthritis in addition to recurrent subluxation or 
lateral instability.  See generally VAOPGCPREC 23-97 and 
VAOPGCREC 9-98.  

The cited opinions of the VA's General Counsel appear to 
require persuasive evidence that a claimant actually suffers 
from the symptomatology set forth in the different rating 
codes before separate ratings may be assigned.  

The medical evidence of record, when viewed in the light most 
favorable to the veteran, shows that the veteran's right knee 
range of motion is limited to 120 degrees of flexion and 5 
degrees of extension and the veteran's left knee range of 
motion is limited to 125 degrees of flexion and 0 degrees of 
extension.  Additionally, there was no instability or 
arthritis noted in either knee when examined in May 2002 and 
March 2005.  There is no evidence of flexion limited to 10 
degrees or extension limited to 15 degrees to warrant ratings 
in excess of 10 percent under Diagnostic Codes 5260 or 5261 
for either knee.  

Moreover, there is no evidence showing flexion limited to 45 
degrees and extension limited to 30 degrees to support 
assignment of separate 10 percent disability ratings for 
limitation of flexion under Diagnostic Code 5260 and 
limitation of extension under Diagnostic Code 5261 for either 
knee.  There is also no evidence of recurrent 
instability/subluxation or degenerative arthritis to warrant 
a separate, compensable ratings under Diagnostic Codes 5257 
and 5003 for either knee.

The Board recognizes the application of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, supra.  However, higher compensation is not 
warranted under these provisions because both the May 2002 
and March 2005 examination reports show that the range of 
motion of both knees was not additionally affected by pain, 
fatigue, weakness, lack of endurance or incoordination.

Under the circumstances in the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim for a higher rating; the benefit-of-the doubt doctrine 
is inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to service connection for left eye injury is 
denied.

Entitlement to an initial disability rating in excess of 10 
percent for residuals of right knee strain is denied.

Entitlement to an initial disability rating in excess of 10 
percent for residuals of left knee strain is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


